Citation Nr: 1013694	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  04-15 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an extraschedular increased rating for rotator 
cuff syndrome of the right (major) shoulder.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1983 until his retirement in November 2003.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
before the Board in January and May 2008, when it was 
remanded for additional development, then again in December 
2008, when increased staged ratings for rotator cuff syndrome 
of the right (major) shoulder with degenerative joint disease 
(DJD) on a schedular basis were denied, and the matter was 
remanded to the RO for extraschedular consideration.  

A notation in the claims file indicates that the issues of 
service connection for carpal tunnel syndrome and entitlement 
to a total disability rating based on individual 
unemployability (TDIU) are in the course of processing at the 
RO.

A January 2010 statement from the Veteran raises the issue of 
service connection for a psychiatric disorder, and includes 
the claim that the Veteran's right shoulder disability is 
getting worse.  Inasmuch as the matter of a schedular 
increased rating for the right shoulder was finally decided 
by the Board in December 2008, this statement is accepted as 
a new claim for an increased rating for the right shoulder 
disability.  These issues have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

In December 2008, the Board remanded this claim to the RO for 
consideration of an increased rating for rotator cuff 
syndrome of the right (major) shoulder on an extra-schedular 
basis.  In the December 2009 supplemental statement of the 
case (SSOC) the RO determined that the evidence does not 
warrant referral for extraschedular consideration and denied 
the claim.  The record reflects the Veteran has been awarded 
Social Security Administration (SSA) disability benefits 
effective from July 2009.  Medical records considered by SSA 
have not been sought, and are not associated with the claims 
file.  VA has a duty to assist the Veteran in obtaining 
records from other federal government agencies where it has 
"actual notice" that these records exist.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  Since SSA records 
are constructively of record and may be pertinent to 
determining whether an extraschedular increased rating is 
warranted for the right shoulder disability, they must be 
obtained.  

The Veteran receives ongoing VA medical treatment.  The most 
recent records of such treatment associated with the claims 
file are from September 2009.  As VA treatment records are 
constructively of record and also may be pertinent to the 
Veteran's claim, they should be secured and associated with 
his claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association 
with the claims file updated records of VA 
treatment the Veteran has received for his 
right shoulder disability since September 
2009.

2.  The RO should obtain from SSA a copies 
of their decision awarding the Veteran SSA 
disability benefits and copies of the 
record upon which any such claim was 
decided.  

3.  The RO should arrange for any further 
development deemed appropriate, and then 
readjudicate the matter of entitlement to 
an increased rating for the Veteran's 
right shoulder disability on an 
extraschedular basis.  If referral for 
extraschedular consideration remains 
denied, the RO should issue an appropriate 
supplemental statement of the case, and 
afford the Veteran and his representative 
the opportunity to respond.  This matter 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

